DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 11/23/21 is acknowledged, the references therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Scanner for disabling an operation key when a destination is not stored in the memory”.

Claim Objections
Claim 8 is objected to because of the following informalities:  the 5th line is missing the word “on” between “based” and “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, current claim language states “receive a setting of a process to be performed in response to operation of the operation key” and “when the scanning is selected, enabling the operation key” which appears to make both setting a scanning process and enabling the operation key dependent upon the other occurring first.  That is to say, how can scanning be selected in response to the operation key if the operation key is not yet enabled by the selection of scanning?  Further clarity of applicant’s intended invention is required to establish a proper scope for examination on the merits, therefore no art rejection has been provided below.
Claim 5 is rejected because it incorporates the language of claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-3, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0162624 by Tsukada.
2)	Regarding claim 1, Tsukada teaches a scanner (figure 2, item 101; MFP includes scanner), comprising: a scanning engine configured to scan an image on an original document and generate scan data representing the image on the original document (paragraph 39; scanner generates image data); a memory (figure 2, items 202-204; various memories); a user interface (figure 2, item 205; paragraph 37; a touch panel) provided with an operation key (figure 4; various operation keys); and a controller (figure 2, item 201; a CPU) configured to perform: storing destination information in the memory, the destination information corresponding to a destination to which the scan data is to be transmitted (figure 6; paragraphs 70 and 87; scanning transmission job button with associated destination can be registered in the memory); determining whether the destination information is stored in the memory; when it is determined, in the determining, that the destination information is not stored in the memory, disabling the operation key (figure 5; paragraph 74; registered buttons can be deleted from MFP 101 and would therefore be disabled from display on screen 400 of figure 4); when it is determined, in the determining, that the destination information is stored in the memory, enabling the operation key; and when the enabled operation key is operated in a state where the operation key is enabled, transmitting the scan data as generated to the destination indicated by the destination information (figure 14; registered one touch button with associated destination information can be selected and scan data is transmitted to the registered destination at item S1415).
3)	Regarding claim 2, Tsukada teaches the scanner according to claim 1, wherein the user interface includes a display, wherein the operation key is an icon displayed on the display, and wherein, when it is determined in the determining that the destination information is stored in the memory, enabling the operation key by displaying the icon of the operation key on the display (figure 4, item 400; icons of registered buttons are displayed).
4)	Regarding claim 3, Tsukada teaches the scanner according to claim 2, wherein, when it is determined in the determining that the destination is not stored in the memory, disabling the operation key by not displaying the icon of the operation key on the display (paragraph 74; deleted button has its data, including the registered destination, deleted from MFP and therefore cannot be displayed).
5)	Regarding claim 6, Tsukada teaches the scanner according to claim 1, wherein the controller is further configured to perform: when the scanning becomes executable as a storing state of the destination information in the memory is changed from a non-stored state to a stored state, notifying that the scanning becomes executable (figure 4; display of a registered executable scanning button is notification).
6)	Regarding claim  9, Tsukada teaches the scanner according to claim 1, further comprising a communication interface, wherein the controller is configured to communicate with a server via the communication interface, the server being configured to store the destination information (paragraph 67; new button registration 502 [that stores destination information 609 can be accessed through onboard web server communicating with the memory of the MFP), receive an instruction to add or delete the destination information to or from a terminal, update the destination information in accordance with the instruction as received (paragraph 67; user at PC 104 [i.e. a terminal] can select new destination information [figure 6] or deletion of old information [figure 5]), and transmit the updated destination information to the scanner, and wherein the controller is configured to store, in the storing, the destination information transmitted from the server (paragraph 90; registered button information, including a destination, is transmitted storage 204 of the MFP).
7)	Claim 10 is taught in the same manner as described in the rejection of claim 1 above.
8)	Claim 11 is taught in the same manner as described in the rejections of claims 1 and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0162624 by Tsukada as applied to claim 1 above, and further in view of U.S. patent application publication 2021/0385355 by Hosoda.
10)	Regarding claim 7, Tsukada does not specifically teach the scanner according to claim 1, wherein the controller is configured to receive an input, by a logged-in user, to the scanner, wherein the destination information determined in the determining is information indicating an address related to the logged-in user, and wherein, when it is determined, in the determining, that the destination information related to the logged-in user is stored, the controller enables the operation key.
	Hosoda teaches the scanner according to claim 1, wherein the controller is configured to receive an input, by a logged-in user, to the scanner, wherein the destination information determined in the determining is information indicating an address related to the logged-in user, and wherein, when it is determined, in the determining, that the destination information related to the logged-in user is stored, the controller enables the operation key (paragraph 50; a user is authenticated and may then operate the user specific one touch buttons with registered destinations [destinations as selected in paragraph 67 for example] as disclosed in paragraph 76).
	Tsukada and Hosoda a are combinable because they are both from the scanning short cut button field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Tsukada with Hosoda to add user authentication.  The motivation for doing so would have been so that “it is possible to reproduce with one touch the settings that the logged-in user has set in the past” (paragraph 76).  Therefore it would have been obvious to combine Tsukada with Hosoda to obtain the invention of claim 7.
11)	Regarding claim 8, Hosoda (as combined with Tsukada in the rejection of claim 7 above) teaches the scanner according to claim 7, wherein, in the storing, the controller stores information identifying the destination in the memory in association with the destination information, and 222020-00706US00 wherein, the controller is configured to determine, in the determining, that the destination information related to the logged-in user is stored in the memory based a result of comparison of information input by the logged-in user with information stored in the memory and identifying the destination (paragraph 76; one touch keys with destinations are related to the log-in user).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672